Citation Nr: 0946759	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pelvic inflammatory disease (PID).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a chronic 
disability manifested by panic attacks.

4.  Entitlement to service connection a chronic disability 
manifested by a sleep disorder.

5.  Entitlement to service connection for Bechet's syndrome.

6.  Entitlement to service connection for an upper 
respiratory disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  In February 2008, the Board remanded the 
appeal for additional development.  The appeal is currently 
under the jurisdiction of the RO in Cleveland, Ohio.  
Although the Veteran initially requested a hearing in 
connection with her appeal, she later withdrew this request 
in an April 2007 letter.


FINDINGS OF FACT

1.  In June 1972, the Board denied service connection for 
conditions resulting from vaginal disorders.

2.  As to the application to reopen a claim of entitlement to 
service connection for PID, evidence received since the June 
1972 Board decision is cumulative of that previously of 
record.

3.  PTSD cannot be attributed to the Veteran's military 
service in the absence of independently verifiable inservice 
stressful experiences.

4.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran has been diagnosed 
with a chronic disability manifested by panic attacks at any 
time during the pendency of the appeal. 

5.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran has been diagnosed 
with a chronic disability manifested by a sleep disorder at 
any time during the pendency of the appeal.

6.  The preponderance of the competent and credible evidence 
is against a finding that Bechet's syndrome was present in-
service or that Bechet's syndrome is related to service.

7.  The preponderance of the competent and credible evidence 
is against the finding that an upper respiratory disorder was 
present in-service, that bronchiectasis manifested itself to 
a compensable degree in the first post-serviced year, or that 
an upper respiratory disorder is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PID.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.159 (2009).

2.  PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).

3.  A chronic disability manifested by panic attacks was not 
incurred or aggravated during the Veteran's military service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

4.  A chronic disability manifested by a sleep disorder was 
not incurred in or aggravated by the Veteran's active service 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  Bechet's syndrome was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  

6.  An upper respiratory disorder was not incurred or 
aggravated during the Veteran's military service nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  Specifically, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim as well as notified of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit in light of the specific 
bases for the prior denial of the claim.

Initially, as to all the issues on appeal, the Board finds 
that there is no issue as to providing an appropriate 
application form or completeness of the application.  

As to the application to reopen the claim of service 
connection for pelvic inflammatory disease, the Board finds 
that the written notice provided in March 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial, and notice of the laws and regulations governing 
disability ratings and effective dates as required by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Kent, supra.  While the Veteran was not provided adequate 
notice prior to the initial adjudication of the claim, the 
Board finds that providing her with adequate notice during 
the pendency of her appeal, followed by a readjudication of 
the claim in the July 2009 supplemental statement of the case 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the claims of service connection for PTSD, a chronic 
disability manifested by panic attacks, a chronic disability 
manifested by a sleep disorder, Bechet's syndrome, and an 
upper respiratory disorder, the Board finds that the written 
notice provided in September 2003, prior to the January 2004 
rating decision, along with the written notices provided in 
December 2004, February 2005, March 2006, and March 2008 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in 
Dingess, supra.  While the Veteran was not provided adequate 
notice prior to the initial adjudication of the claims, the 
Board finds that providing her with adequate notice during 
the pendency of her appeal, followed by a readjudication of 
the claim in the July 2009 supplemental statement of the case 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield, supra.  

Moreover, even if the above letters did not provide adequate 
38 U.S.C.A. § 5103(a) notice as to the claim to reopen and 
the service connection claims, the Board finds that this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the January 2004 rating decision, March 2005 
statement of the case, and the April 2005, May 2005, November 
2005, May 2006, and July 2009 supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that as to all 
issues on appeal VA has secured all available and identified 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
in-service and post-service treatment records.  

In this regard, the Board notes that despite the RO's attempt 
to obtain and associate with the record the Veteran's service 
personnel records, they were not found because they were 
probably destroyed at the fire at National Personnel Records 
Center (NPRC).  Since the Veteran's service personnel records 
are not available, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's records have been destroyed.  The case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

As to VA's duty to assist in verifying the alleged assault by 
the claimant's instructor and fellow classmates at cooking 
school, the Board notes that the RO attempted to obtain the 
claimant's service personnel records which are no longer 
available.  Moreover, despite the RO having provided the 
Veteran with 38 C.F.R. § 3.304(f)(4) compliant personal 
assault development letters, the claimant did not provide VA 
with any objective evidence in support of her claims and has 
remained consistently vague as to the dates of the purported 
stressors and the names of the fellow service members that 
were involved.  Specifically, she reported that she was 
sexually assaulted by her instructor and two or three of her 
fellow students while on her way back to her barracks after 
school one night in approximately 1954 or 1955 while in 
cook's school at Fort Lee, Virginia.  However, the United 
Stated Army and Joint Services Records Research Center 
(JSRRC) has notified VA on a number of occasions that it can 
only undertake a search to verify a stressor if it has a 
three month window within which the alleged stressor 
occurred.  Accordingly, the Board finds that that no useful 
purpose would be served by going to JSRRC with the 
information she provided and adjudication of the claim may go 
forward without such a request.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992); Wood v. Derwinski, 
1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ("the duty to assist is not 
always a one-way street.  If a [V]eteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the purtative evidence.").

As to all the claims for service connection, while the 
Veteran was not provided VA examinations in connection with 
her claims the Board finds that a remand for examinations is 
not required when, as in this appeal, the service treatment 
records are negative for any diagnosed disorder or injury and 
the record is negative for the claimed disorders for at least 
a decades after the claimant's separation from active duty if 
ever.  See 38 U.S.C.A. § 5103A(d); Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 Cir. 2003) (holding that if the evidence of record 
does not establish that the Veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that providing a medical examination or obtaining a 
medical opinion would substantiate the claim and therefore VA 
does not have an obligation to provide the claimant with such 
an examination or obtain an opinion because "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim to Reopen

The Veteran and her representative contend that the symptoms 
of PID first manifested itself in-service and has continued 
since that time.  It is requested that the Veteran be 
afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the July 1997 rating decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the June 1972 Board decision 
denied the Veteran's claim because there was no relationship 
between the painful menstruation and abnormal bleeding 
between periods noted in-service and the acute PID diagnosed 
for the first time post-service in 1956.

Since the June 1972 Board decision, VA has received medical 
records as well as written statements in support of claim 
from the Veteran and her representative as well as personal 
hearing testimony from her and her husband. 

As to the medical evidence, while some of these records 
document her continued post-service treatment for multiple 
gynecological disorders including PID starting in the years 
after her 1955 separation from service, they are negative for 
an opinion that PID was caused by her military service 
including her in-service treatment for painful menstruation 
and abnormal bleeding between periods.  The Board finds that 
this additional evidence is not new and material evidence 
because it does not does not raise a reasonable possibility 
of substantiating the claim.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.156, 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to the written statements from the Veteran and her 
representative as well as the personal hearing testimony, 
these statements amount to nothing more than their continued 
claims that the claimant has PID due to her military service.  
These claims were, in substance, before VA when the Board 
last decided the claim in June 1972.  Then, as now, lay 
persons not trained in the field of medicine, to include the 
claimant, her husband, and her representative, are not 
competent to offer an opinion regarding such a medical 
question as to whether the claimant has a chronic disease 
process and whether that chronic disease process is related 
to her military service when, as here, it is not capable of 
lay observation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
newly received evidence is not competent medical evidence and 
is not sufficient to reopen a claim for service connection 
for which no prior medical nexus evidence has been received.  
Id.

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Service Connection Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis or bronchiectasis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

The PTSD Claim

The Veteran claims that her PTSD was caused by being sexually 
assaulted while on active duty as well as being called a 
number of racially derogatory names.  As to the assault, the 
Veteran reported that it took place in approximately 1954 or 
1955 while in cook's school at Fort Lee, Virginia where she 
was sexually assaulted by her instructor and two or three of 
her fellow students while on her way back to her barracks 
after school one night.  She also claims that as a result of 
this attack she became pregnant and contracted PID.  The 
Veteran also claimed that, while she got married shortly 
after her separation from service, her marriage ended a few 
months later, the marriage was not to the father of her child 
but was a sham to help out a fellow soldier who was going to 
be prosecuted for being a homosexual, and she got married to 
avoid the stigma of being an unmarried pregnant African 
American women in the South in the 1950's as well as to allow 
her to go home to her family without having to tell them 
about being sexually assaulted in-service.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran 's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing her claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, her lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, or that she did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
Veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  As stated above, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), provide that 
the evidence required to establish the occurrence of a 
recognizable stressor varies depending upon whether or not 
the Veteran was engaged in combat with the enemy.  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this regard, 
the Board notes that the Veteran does not claim and the 
record does not show that her PTSD was due to combat.  
Therefore, the Board finds that claimant is not a "combat 
Veteran" and her lay statements regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of her claimed stressors.  38 C.F.R. 
§ 3.304(f).  Therefore, the Board will next consider whether 
the claimed stressors are supported by credible evidence.  
Id.  

The Board notes that the Veteran's December 1955 separation 
examination documented the fact that she was pregnant.  
Moreover, the post-service record starting in 1957 documented 
problems with multiple gynecological disorders including PID.

However, the in-service and post-service record is negative 
for any objective evidence that corroborates the Veteran's 
claims of an assault.  In this regard, the Board notes that 
while PID can be a residual of a sexually transmitted disease 
(STD), it is not itself an STD, the in-service and post-
service record is negative for the claimant being diagnosed 
with an STD, nothing in the record documents the marriage she 
claimed took place to hide the fact of the sexual assault 
from her family, and nothing in the record documents the 
claim that her pregnancy and PID were caused by her sexual 
assault.  

The Board recognizes that corroboration of every detail is 
not required to satisfy the § 3.304(f) requirement that there 
be credible supporting evidence that the claimed stressors 
actually occurred.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Nevertheless, despite the efforts by VA to obtain 
from the claimant information about her stressors that was 
capable of being verified and confirm her stressors with the 
information she did provide, no evidence has been uncovered 
which corroborates any stressor.  Although some VA and Vet 
Center clinicians have accepted the Veteran's description of 
her inservice experiences as credible for diagnosing PTSD, 
the Board may not grant service connection for PTSD in cases 
such as this without supporting evidence of the occurrence of 
the claimed stressors.  Indeed, as to her personal 
statements, the Board finds that the Veteran's credibility is 
stretched extremely thin by her inability to provide any 
details about the alleged stressor.  Given the lack of 
supporting evidence required by the law, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection.  Thus, entitlement to service 
connection for PTSD is denied.  

The Panic Attack & Sleep Disorder Claims

The Veteran contends that she has chronic disabilities, 
manifested by panic attacks and a sleep disorder that were 
caused by her military service.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

In this regard, the Board observes that while post-service 
records starting many decades after the Veteran's 1955 
separation from active duty show her complaints and/or 
treatment for PTSD and a major depressive disorder, neither 
her service nor her post-service treatment records show her 
complaints and/or treatment for panic attacks or a sleep 
disorder except as symptoms of her PTSD, which is not 
recognized as service-connected.  

As to the Veteran and her representative's writings to VA 
and/or the claimant's statements to healthcare professional 
regarding the panic attacks and sleep disorder being service 
connectable disabilities, the Board does not find these 
assertions to be competent evidence of a current disability 
because as lay persons they do not have the required medical 
expertise to diagnose a chronic disability because such a 
diagnosis requires medical expertise which they do not have 
when, as in this appeal, the diagnosis is not one that can be 
made because the disability is not observable to the naked 
eye.  See Jandreau, supra; Buchanan, supra; Charles, supra; 
Espiritu, supra.  

Therefore, because the Court has held that symptoms, such as 
pain and by analogy panic attacks and difficulty sleeping, do 
not constitute disabilities for which service connection may 
be granted (see Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)), the Board must conclude that the preponderance of 
the competent and credible evidence does not show that the 
Veteran had been diagnosed with a chronic disability 
manifested by panic attacks or a sleep disorder at any time 
during the pendency of her appeal.  See Hickson, supra; 
McClain, supra.  Where there is no disability, there can be 
no entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, entitlement to service connection for a 
chronic disability, manifested by panic attacks and a sleep 
disorder must be denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303. 

Bechet's Syndrome and Upper Respiratory Disorder 

The Veteran contends that her Bechet's syndrome and upper 
respiratory disorder were caused by her military service.  It 
is also requested that the Veteran be afforded the benefit of 
the doubt. 

As to service connection under 38 C.F.R. § 3.303(a), the 
Board notes that service records document the fact the 
Veteran was seen for a cold and sore throat in October 1954, 
for a sore throat diagnosed as an upper respiratory infection 
in February 1955, and for pharyngitis in June 1955.  
Moreover, the Board finds that the Veteran is both competent 
and credible to report on the fact that she had problems with 
skin sores and breathing in service.  Jandreau, supra; 
Buchanan, supra; Charles, supra.  Therefore, the Board will 
concede that she had these types of problems while in 
service.  

However, service treatment records, including the December 
1955 separation examination, are otherwise negative for 
complaints, diagnoses, or treatment related to Bechet's 
syndrome and/or a chronic upper respiratory disorder.  
Accordingly, entitlement to service connection for Bechet's 
syndrome and an upper respiratory disorder based on in-
service incurrence must be denied despite the Veteran's 
assertions that she had problems with skin sores and 
breathing in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that, while VA 
treatment records do not show a diagnosis of Bechet's 
syndrome until 1973, because VA treatment records from the 
1990's onward indicate that the collagen disease the Veteran 
was treated for in the early 1970's where her first 
manifestations of her Bechet's syndrome and because an 
October 1976 VA treatment record included the opinion that 
her problem with Bechet's syndrome "became clear cut in 1969 
when she first noted vaginal bleeding" thereafter attributed 
to vaginal and skin ulcers, the Board will concede that she 
had problems with Bechet's syndrome since 1969.

Likewise, the Board notes that the post-service record shows 
the Veteran being treated for a closed airway due to collagen 
disease in 1971 as well as pneumonia in 1971.  The record 
thereafter shows the Veteran being treated for upper 
respiratory disorders variously diagnosed as an upper 
respiratory infection, pneumonia, obstructive airway disease, 
asthma, left lower lobe bronchiectasis, right middle lobe 
syndrome/collapse with obstructive pneumonitis status post 
right middle lobe lobectomy, bronchitis, left upper lobe 
mass/nodule, chronic obstructive pulmonary disease, and 
emphysema.  

However, the Board finds that the length of time between the 
Veteran's separation from active duty in 1955 and first being 
treated for the claimed disorders at least 14 years later to 
be compelling evidence against finding continuity.  Put 
another way, the more than a decade gap between the Veteran's 
discharge from active duty and the first evidence of problems 
with Bechet's syndrome and an upper respiratory disorder 
weighs heavily against her claims.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

As reported above, the Veteran is competent to give evidence 
about what she sees and feels; for example, the claimant is 
competent to report that she had problems with skin sores and 
breathing.  See Jandreau, supra; Buchanan, supra; Charles, 
supra.   However, upon review of the claims folders, the 
Board finds that the Veteran's assertions that she has had 
these problems since service are not credible.  In this 
regard, her claims are contrary to what is found in the 
December 1955 separation examination as well as the post-
service medical records.  Therefore, entitlement to service 
connection for Bechet's syndrome and an upper respiratory 
disorder based on post-service continuity of symptomatology 
must be denied.  38 §§ 1110, 1131, 38 C.F.R. § 3.303(b).

As to the initial documentation of the disorders after 
service under 38 C.F.R. § 3.303(d), the Board notes that the 
record is negative for a medical opinion finding a causal 
association or link between Bechet's syndrome and/or an upper 
respiratory disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to Bechet's syndrome, the Board notes that a May 1977 VA 
treatment record reported that the Veteran had Bechet's 
syndrome since 1957 and a February 2006 VA treatment record 
noted that she had approximately a 50 year history of this 
disorder - placing her date of onset in February 1956, just 
two months after her December 1955 separation from active 
duty.  

However, other treatment records found in the record place 
the date the onset of her Bechet's syndrome at a much later 
time.  For example, an October 1976 and February 2005 VA 
treatment records places its onset sometime in 1969, an 
October 1978 VA treatment record places its onset sometime in 
1973, and an October 1988 VA treatment record reported that 
she only had approximately a ten or twelve year history of 
Bechet's syndrome.  Moreover, the Board does not find the May 
1977 and February 2006 opinions competent and credible 
evidence as to the date of onset of the Veteran's Bechet's 
syndrome because the healthcare providers did not provide a 
basis for the opinions and the opinions are contrary to the 
evidence found in the record which first shows problems with 
Bechet's syndrome in 1969, 14 years after the claimant's 
separation from active duty.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence); Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (holding that a medical opinion is inadequate when it 
is unsupported by clinical evidence); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication that 
the physician had reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent bases).

As to the Veteran's, her husband's, and her representative's 
claims that her Bechet's syndrome and upper respiratory 
disorders were caused by her military service, the Board 
finds that these disabilities may not be diagnosed by their 
unique and readily identifiable features and therefore the 
presence of the disorders are a determination "medical in 
nature" and not capable of lay observation.  See Jandreau, 
supra; Buchanan, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
these disorders were caused by service not credible.  Routen, 
supra; see also Bostain, supra.   

As to the medical literature provided by the Veteran 
regarding Bechet's syndrome, the Board finds that such 
generic texts, which do not address the facts in this 
particular case with any degree of medical certainty, do not 
amount to competent medical evidence.  See Mattern v. West, 
12 Vet. App. 222, 228 (1999). 

Based on the discussion above, the Board also finds that 
service connection for Bechet's syndrome and an upper 
respiratory disorder are not warranted based on the initial 
documentation of the disorders after service because the 
weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorders and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing her claims because the record is negative for a 
diagnosis of a psychosis other than PTSD causing panic 
attacks or a sleep disorder nor bronchiectasis in the first 
post service year.

Accordingly, the Board must conclude that the weight of the 
evidence is also against the claims of service connection for 
Bechet's syndrome and an upper respiratory disorder.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching all of the above conclusions, the Board also 
considered the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).  However, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim of entitlement to service 
connection for pelvic inflammatory disease is denied.

Service connection for PTSD is denied.

Service connection for a chronic disability manifested by 
panic attacks is denied.

Service connection for a chronic disability manifested by a 
sleep disorder is denied.

Service connection for Bechet's syndrome is denied.

Service connection for an upper respiratory disorder is 
denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


